lee, elmer edward v. state                                          




NO. 12-02-00295-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ELLIS ROY BROWN,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	PANOLA COUNTY, TEXAS




MEMORANDUM OPINION (1)
	This appeal is being dismissed for want of jurisdiction.  On June 26, 2002, Appellant was
convicted of the offense of aggravated assault of a peace officer.  On June 27, punishment was
assessed at twelve years of confinement.  Thereafter, Appellant timely filed a motion for new trial.
Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of appeal
is filed within thirty days after the day sentence is imposed or suspended in open court unless a
motion for new trial is timely filed.  Where a timely motion for new trial has been filed, notice of
appeal shall be filed within ninety days after the sentence is imposed or suspended in open court. 
Id.  Since Appellant timely filed a motion for new trial, his notice of appeal was due to have been
filed on or before September 25, 2002.  However, Appellant did not file his notice of appeal until 
October 14, 2002.                
	An appellate court may extend the time to file a notice of appeal if, within fifteen days after
the deadline for filing the notice of appeal, the appellant files a notice of appeal in the trial court and
a motion for extension of time in the appellate court.  Tex. R. App. P. 26.3.  Therefore, to comply
with Rule 26.3, Appellant was required to file his notice of appeal and motion for extension of time
on or before October 10, 2002.  However, both the notice and the motion were filed on October 14,
2002 and thus were untimely.
	This court has no authority to allow the late filing of a notice of appeal except as provided
by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998).  Accordingly,
Appellant's motion for extension of time to file his notice of appeal is overruled, and this appeal is
dismissed for want of jurisdiction.
 
Opinion delivered October 23, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


























(DO NOT PUBLISH)


1.       See Tex. R. App. P. 47.1.